Title: To Thomas Jefferson from Thomas Henderson, 7 March 1808
From: Henderson, Thomas
To: Jefferson, Thomas


                  
                     Honoured and respected Sir 
                     
                     Cincinnati March 7th. 1808
                  
                  Well Knowing, from the important situation which both to the honor and advantage of your country you fill; that your time must be occupied with concerns of much greater moment than can come from so inconsiderable an individual as my-self: Yet from the circumstance of my having during the progress of the late conspiracy, communicated to you what came within my Knowledge and observation respecting it; and the confidence I have in your goodness, to bear with the obtrusions of those who are actuated by motives of duty and patriotism; I again trouble you.   What I would now Sir convey to your notice, is respecting John Smith of Ohio; and those who to use his own phraseology are “boulstering him up”. The character of Mr S- I presume has been often drawn by abler hands, therefore my attempting a delineation of his Professions, his Apostacy both to his god and to his Country; his duplicity and his infamy, would be unnecessary; Suffice it however to say that Mr. S-made his entrance in the world with nothing portentious of that notoriety which has since marked his character; with an artful and designing mind, though uncultivated by education; he made he Debut on the Theatre of Public life with an essay to expound the Gospel as a Preacher. Politics next presented a field for him to labour in. The good will of his religious followers enabled him to facilitate the blending of these two views (Religion and Politics) and his sagacity taught him to consult and advocate their creed Mr. S- therefore made his entrance upon the Stage of Politics, as a warm Democrat—
                  This was sufficient to bring down upon him the wrath and persecution of of the then triumphant and reigning party in the N.W. Territory. The friends of the principles he advocated, gave him their assistance, and he came of victorious, wearing laurels, which in truth belonged to others. After this circumstance, those who had persecuted him, came closer, they formed an alliance with him, and from whence he began to lose the confidence of his former friends; however when a point was wont to be carried Mr. S-could have recourse to former stratagem; he could take his horse and ride for a few days preaching as he went, declaring his return to vital religion and sound politics, he would bring back his deluded followers; this with the diserning sunk him low, and by very perceivable degrees he here became the advocate of Federal men and Federal measures. He has even gone so far as to make public feasts for the purpose of carrying in a Federal character, at an election, and Sir “This is the man” who in his defence to the senate, boasts of his republicanism and Patriotism. The Federals are his defenders, they are his intimate Friends & associates. They have collected mobs for the purpose of breaking up republican meetings when they imagined they were occupied in discussing Mr Smith’s character.
                  But Sir the present communication is intended to give you a faint outline of the inquisitorial proceedings of Mr S. and his Friends since his return from washington for the purpose of obtaining testimony to exonerate him from the charges exhibtited against him before the Senate or to invalidate the characters of his accusers. he arrived here on Tuesday 9th. Ulto., on monday 15th assisted by a Phalanx of Federal Lawyers of this place, but more particularly by Arthur St. Clair Jun. a man whose character is as notorius in this country as that of Luther Martin is in the Atlantic States: who I am informed by persons whose truth and credibility are unimpeachable, teaches his lisping  children to “Dam the name of Jefferson” this inquisition as before stated proceeded to the taking of Depositions, and by which they artfully hope to remove the Treason from the door of Mr S. and to fix guilt at the door of his accusers, that those accusing him have been induced to the commission of perjury by malignity of heart spurred on by popular resentment. To have spoken a word derogatory to Mr S.’s honour or dignity tho’ seven years since to have given the most oblique hint of Mr S’s Treason is sufficient to ground a  of Depositions on. The Republican Society of this place has been an object of their notice and their efforts have been used to bring it into disrespect, many of its members have been summened to appear before Mr S.’s court—and threatened in case of noncompliance to be dragged to the city of Washington which in many cases would not only be injurious but would be ruinous. They have been questioned by Mr S. and his agents respecting the measures taken by the society to criminate Mr S- “and as the guilty are always suspicious of danger” they have been terified when there was no real cause. his emisaries have with plausible detail published that Mr S. has with him compulsory process, to bring all up whom he pleased either here or at washington. This has enabled him to carry on his system of inquisition, to harrow up that which in many instances was thought to be consigned to oblivion. To have at any period of life swayed from rectitude tho’ in a very small degree, and to have even suggested the dishonesty of Mr S. is enough to bring guilt into view with hidious deformity.
                  But should anything occur in those Depositions to the disadvantage of Mr S. they are then irrelavent and unnecessary—a  case of this Kind came to my Knowledge and it was suppressed—it went to detect Mr S. in a palpable falshood, being in direct opposition to his defence the detail here would be to long, but I can substantiate it
                  The Republican Society of this place about which many of Mr S.’s depositions speak with a view to fix odium upon its members was formed prior to the emancipation of this country from Territorial government; It had considerable influence in prepareing the public mind for the measure of erecting an independant State thereon; as it also has had upon most suceeding political events which has sincce transpired. From the opposition of its enemies it was found necessary to exclude from its deliberation those whose political tenets were not in consonance with the institution, and also to place an injunction of secrecy with respect to its proceedings upon its members. This is the “Buy Bear” conclave which the federals are continually pealing about “The deep and dark designs of the society” which they have represented as few in number composed mostly of Foreigners, and persons of no account in society. This Sir is not the case but the reverse is the truth. The members are all republicans and as respectable as any characters in the country: but Sir to be here a republican is enough to insure persecution, and those who persecute are the Friends of Mr S.- We Know from our situation we suffer much; that the government cannot always see the ground on which they act. misrepresentations frequently will cause them to do what otherwise they would not: from a convincing conviction of this we have frequently submitted with patience to what othewise would have been considered grievances 
                  With sentiments of respect and regard and with wishes for length of days & happiness to accompany you in your retirement I am Sir Your Very Humle Sert
                  
                     Thos Henderson 
                     
                  
               